Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims 
Claims 1-5, 7-19 and 21 are pending.
Claims 1-4, 7-8 and 21 have been examined.
Claims 1-5, 7-19 and 21 are withdrawn from consideration as drawn to a non-elected invention.
Claims 6 and 20 have been cancelled in the response filed 7/12/2022.
The rejection of claim 1-3 and 6-8 under 35 U.S.C. 103 as being unpatentable over Newman et al. US 2004/0043474 (Newman) in view of Mortes-Zarazua et al. “Effect of Keratin Structures from Chicken Feathers on Expansive Soil Remediation”; Advances in Materials Science and Engineering; Volume 2015, Article ID 907567, 10 pages is withdrawn due to Applicant’s amendment to claim 1 specify the amount of the protein constituent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. US 2004/0043474 (Newman) in view of Smith et al.US PG PUB 2004/0134248.

Claim 1.
Newman teaches:
A bioremediation substrate; title teaches substrate for remediation;
comprising; an electron donor, [0003] teaches that the art generally uses materials that are electron donors for microbial soil remediation, also see [0004], [0005], [0007] and specifically [0019], [0026] which teaches emulsions, 
the electron donor further comprising a lipid constituent, the lipid constituent comprising animal lipid, Applicant has elected poultry fat. The abstract teaches a digestible fat or oil; [0034] teaches animal fats.  
[0034] teaches that two or more such fats or oils may be combined. 
Newman does not teach:
the electron donor comprising a protein constituent, the protein constituent comprising animal protein or fragments thereof, the protein constituent is present in an amount from about 40 wt % to about 90 Wt % of the electron donor. Applicant has elected keratin which is derived from chicken feathers. 

Smith teaches:
the electron donor comprising a protein constituent, the protein constituent comprising animal protein or fragments thereof;  abstract teaches keratin as a nutrient source in bioremediation. The keratin may be derived from animal feathers, see [0012]. The amount of Keratin is taught at 1 to 25 weight percent; but that by weight of the hydrogel/soil mixture. Accordingly it cannot be determined the exact amount, but it appears that there is some overlap of claimed amounts with that taught.
It would have been obvious to one having ordinary skill in the art at the time Applicant’s effective filing date to modify Newman and include the keratin as taught by Smith because one of ordinary skill would recognize that because each are compounds for soil remediation, operating by electron donation and microbial degradation the combination should function at least as well if not better.  
Because Applicant shows no criticality for the claimed amount of protein and the range appears to be chosen to amend around the prior art while at the same time there appears to be overlap it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose the claimed range.
 Newman does not disclose:
 a microbial growth factor in an amount of about 10 wt.% or less of the bioremediation substrate, the microbial growth factor comprising a vitamin, a mineral, an amino acid, or a combination thereof.
Smith teaches bioremediation techniques including adding trace minerals to soil in addition to the keratin material, see [0016].   
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the Newman and add a vitamin and/or trace metal because Smith teaches they are beneficial as part of bioremediation substrates for additional efficacy. 
Regarding the amount of lipid:
Newman teaches using a lipid (chicken fat) in an amount between 25-60 percent, see [0035].  That is only 5 percent away from Applicant’s amended claim amount of 20 wt %. However, that is not the true amount. The emulsion gets diluted to a concentration of 1 to 10 percent. Therefore a 60 percent by weight would then be a 6 percent by weight an amount overlapping Applicants claims. Further, It is suggested to double the oil/water amount, see [0044] under certain circumstances when needed. Accordingly there is expressly taught values of 6 percent and 12 percent, both numbers within Applicant’s claimed range.
Newman does not specifically teach: 
the lipid constituent in an amount of from about 5 wt to about 20 wt % of the electron donor. 
Because Newman recognizes the same component for use in amounts within Applicant’s claimed range of 5-20 percent (six percent and 12 percent) for the same purpose and Applicant shows no criticality for the same range, said range appears to be chosen to amend around the prior art, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to choose the claimed range. 

Claim 2:
Newman as modified by Mortes-Zarazua would naturally possess:
the lipid constituent having an iodine number of about 70 or less and/or a Reichert-Meissl-Wollny number of about 10 or greater.  This is because Mortes-Zarazua teaches chicken feather, and that is what Applicant uses in his examples, the same product must possess the same properties.

Claim 3:
Newman teaches:
further comprising a carrier.  The emulsion is a carrier.
Applicant elected vermiculite. If this is added to the claims the Examiner will combine the current primary and secondary reference with reference 2. below to show that vermiculite is a known carrier for soil remediation substrates.

Claim 7. 
Newman does not specifically teach:
wherein the animal protein and the animal lipid are components of an animal co-product. The specification defines “co-products” as products that have been subjected to some type of treatment, such as the “bioremediation substrates can be developed from rendered animal co-products”. As such this claim recites how the animal protein and animal lipid are made. In a composition matter claim or an article claim it is immaterial how the composition article is made. 

Claim 8. 
Newman does not specifically teach:
the animal co-product comprising tallow, brown grease, dissolved air flotation rendering product, LoPro2, TE 80/20, bone meal, chicken fat, feather meal, meat and bone meal, or mixtures thereof. The specification defines “co-products” as products that have been subjected to some type of treatment, such as the “bioremediation substrates can be developed from rendered animal co-products”. As such this claim recites how the animal protein and animal lipid are made. In a composition matter claim or an article claim it is immaterial how the composition article is made. 

Claims 4 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. US 2004/0043474 (Newman) in view of Smith et al.US PG PUB 2004/0134248 and further in view of  Berkowitz et al. US PG PUB 20090127208 (Berkowitz). 

Claim 4.
Newman as modified by Smith do not disclose:
 the carrier comprising a granulated material.  
Applicant has elected vermiculite.
Berkowitz teaches at [0063] that there are a wide variety of substrates that are electron donor or reducing agents capable of use as remediating agents including mineral matter, plant matter or biological matter. Vermiculite is “known and used as a non-reactive or minimally reactive support, substrate, carrier, matrix...” “Due to its chemical composition including the presence of Fe.sup.+2, vermiculite has been reported to be an active compound in the reduction of halogenated (e.g., chlorinated) organic compounds present in contaminated water.”, see [0096]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the primary reference and attach the substrate to a carrier because Berkowitz teaches this is an effective way to deliver soil remediation electron donor materials to the soil. 

Claim 21.
Newman as modified by Smith do not disclose:
 the carrier consisting a granulated material.  
Applicant has elected vermiculite.
Berkowitz teaches at [0063] that there are a wide variety of substrates that are electron donor or reducing agents capable of use as remediating agents including mineral matter, plant matter or biological matter. Vermiculite is “known and used as a non-reactive or minimally reactive support, substrate, carrier, matrix...” “Due to its chemical composition including the presence of Fe.sup.+2, vermiculite has been reported to be an active compound in the reduction of halogenated (e.g., chlorinated) organic compounds present in contaminated water.”, see [0096]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the primary reference and attach the substrate to a carrier because Berkowitz teaches this is an effective way to deliver soil remediation electron donor materials to the soil. 

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the rejection alleges “the electron donor component of the substrate of Newman does not include a protein constituent”.  Newman teaches electron donors are necessary substrate for microbes, see [0003]. Newman also discusses “a wide variety of sugars, alcohols, organic acids ...have been successfully used as electron donors” see [0005].  
Applicant also alleges Newman does not teach the claims as amended, i.e., “ lipid constituent of the electron donor of Neman is present at a higher amount than the lipid constituent of the electron donor of the claimed substrates” (not accurate as set forth below) and Newman does not disclose or suggest the addition of a microbial growth factor including a vitamin, a mineral, an amino acid, or a combination thereof to their bioremediation substrate. Applicant has elected trace minerals in an amount of about 10 percent or less. This means .0001 percent of minerals such as Fe, Mn, Cu, I, Zn Co, etc. 
Regarding the amounts of the protein constituent and lipid constituent that Applicant alleges impart patentability to the instant claims. There is no data showing any criticality of these amounts. They appear to be amounts plucked (no pun intended) from a specification which recites amounts for the (fat) lipid and the (chicken feathers) that run the entire range from 1 percent to 100 percent for the purpose of amending around the recited compositions in Newman.  These arguments do not appear to give the breadth to the teachings of Newman that one of ordinary skill in the art would appreciate. For example, Newman teaches using a lipid (chicken fat) in an amount between 25-60 percent, see [0035].  That is only 5 percent away from Applicant’s amended claim. However, that is not the true amount. The emulsion gets diluted to a concentration of 1 to 10 percent. Therefore a 60 percent by weight would then be a 6 percent by weight an amount overlapping Applicants claims. Given the fact that Applicant has taught the entire range of amounts in his specification, has shown no criticality for any particular amount of lipid (chicken fat) concentration, Newman recognizes the same component for use in the same amount (six percent) for the same purpose and It is suggested to double the oil/water amount, see [0044] under certain circumstances when needed., bioremediation, a prima-facie case of obviousness may be set forth. 
Applicant argues that there is not motivation to combine Newman with Mortes-Zarazua. This argument is moot because Applicant amended the claim to recite a specific amount of protein and the reference was removed from the rejection. 

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Front. Microbiol., 12 December 2014 | https://doi.org/10.3389/fmicb.2014.00697
Cost effective technologies and renewable substrates for biosurfactants’ production
Ibrahim M. Banat, Surekha K. Satpute, Swaranjit S. Cameotra, Rajendra Patil and Narendra V. Nyayanit; teaches the use of cheap renewable substrates for microbial growth such as chicken fat. 

2. US PG PUB 20090127208 (Berkowitz et al.) teaches at [0063] that there are a wide variety of substrates that are electron donor or reducing agents capable of use as remediating agents including mineral matter, plant matter or biological matter. Vermiculite is “known and used as a non-reactive or minimally reactive support, substrate, carrier, matrix...” “Due to its chemical composition including the presence of Fe.sup.+2, vermiculite has been reported to be an active compound in the reduction of halogenated (e.g., chlorinated) organic compounds present in contaminated water.”, see [0096]

3. DE 20 2011 100 270  September 2012 teaches using chicken fat for microbial soil remediation. 

4. Chai et al. US PG PUB 20170151593 Chai teaches bioremediation techniques including bioaugmentation [0006]. Taught as augmentation materials are riboflavin (vitamin) vitamins such as thiamin, biotin.  The augmentation material may be immobilized on an insoluble support, see [0040]. Chai also teaches using trace metals such as Mg and Fe, Zn, Mn, see Table 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R NOLD/Primary Examiner, Art Unit 3674